DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following grammatical informality: “stainless” as recited in claim 4, line 3. This objection may be overcome by inserting -- steel-- after “stainless”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2009/0185661; hereinafter Zou) in view of Kawada et al. (JP 2002-008519 A; hereinafter Kawada).

Regarding claim 1, Zou discloses a cold cathode (par. 30) X-ray tube (fig. 9) comprising: an electron emission part including an electron emission element using a cold cathode (10 and par. 30); an anode part (154) disposed opposite to the electron emission part (152); a target (156) disposed on a part of a surface 
However, Zou fails to disclose a hydrogen generation part that is made of a material that generates hydrogen when receiving collision of electrons, the hydrogen generation part being disposed on a portion other than a surface of the target out of surfaces existing in the housing. 
Kawada teaches a hydrogen generation part (19’) that is made of a material (SiN) that generates hydrogen when receiving collision of electrons (from 7), the hydrogen generation part (19’) being disposed on a portion other than a surface of the target (2) out of surfaces existing in the housing (fig. 1). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Kawada, since one would have been motivated to make such a modification for improved emission efficiency (Kawada: pars. 10-11).
Furthermore, since the Examiner finds that the prior art (i.e., Zou) contained a “base” upon which the claimed invention can be seen as an “improvement” (by incorporating a hydrogen generation part), and since the Examiner finds that the prior art (i.e., Kawada) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Regarding claim 2, Zou discloses a focus structure (34) disposed between the electron emission part (26) and the target (38), wherein a part is disposed on a surface of the focus structure (of 34). Kawada teaches wherein the hydrogen generation part is disposed on a surface (par. 41 and figs. 6-7). 

Regarding claim 5, Kawada teaches wherein the hydrogen generation part is made of a silicon nitride film (SiN) (par. 16), a silicon carbide film (SiC), silicon carbonitride film (SiCN), an amorphous carbon film (a-C), or a diamond-like carbon film (DLC). 

Regarding claim 6, Kawada teaches a control method comprising injecting hydrogen gas or mixed gas of hydrogen gas and nitrogen gas into it when it is not operated to adsorb hydrogen to the hydrogen generation part (par. 36). 

Regarding claim 7, Kawada teaches a control method comprising injecting hydrogen gas or mixed gas of hydrogen gas and nitrogen gas into it when it is not operated to adsorb hydrogen to the hydrogen generation part (par. 36).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zou and Kawada as applied to claim 1 above, and further in view of Ponard (US 2020/0194213).
Zou as modified above suggests claim 1. Kawada teaches wherein the hydrogen generation part is disposed at a part of a surface where the target is not disposed (15; par. 41; figs. 6-7). 
However, Zou fails to disclose wherein the anode part is made of metal, and a part of a surface of the metal where the target is not disposed. 
Ponard teaches wherein the anode part is made of metal (par. 77), and a part of a surface of the metal where the target is not disposed (80). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Ponard, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability. One would have been motivated to make such a modification for using materials that can better generate X-rays.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zou and Kawada as applied to claim 1 above, and further in view of Kim et al. (US 2007/0237300; hereinafter Kim).
Zou as modified above suggests claim 1. Zou further discloses wherein at least a part of an inner wall of the housing (146) is made of material. Kawada further teaches wherein the hydrogen generation part is disposed on the part of the inner wall (15; par. 41; figs. 6-7). 
However, Zou fails to disclose wherein at least a part of an inner wall of the housing is made of glass, ceramic, or stainless steel. 
Kim teaches wherein at least a part of an inner wall of the housing is made of glass, ceramic, or stainless steel (par. 29). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Kim, since one would have been motivated to make such a modification for better maintaining a vacuum state (Kim: par. 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884